Citation Nr: 1128257	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and nephew


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In April 2010, the Veteran was afforded a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  The case was remanded in June 2010 for additional development.

The issue of entitlement to service connection for right ear hearing loss is  REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is the result of noise exposure in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran asserts that he suffers from bilateral tinnitus that had onset during his period of active duty.  Specifically, he contends that he was subjected to acoustic trauma while serving as a heavy weapons specialist and gunner.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Tinnitus, an organic disease of the nervous system, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  That presumption is rebuttable by evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

In determining whether service connection is warranted for any disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service personnel records show that his military occupational specialty was heavy weapons infantryman, which is consistent with his account of routine exposure to weapons fire.  Thus, the Board finds that the Veteran was likely exposed to acoustic trauma in service. 

The Veteran's service medical records shows that on his November 1958 enlistment examination, he did not complain of any hearing problems and scored 15/15, bilaterally, on whisper voice tests, which was considered normal.  Audiological testing was not performed.  Subsequent service medical records are negative for any complaints or clinical findings of hearing problems.  On his February 1961 separation examination, the Veteran reported a history of dizziness and audiological testing revealed hearing loss that was bilateral in nature but worse in the left ear.  

Post-service medical records show that when the Veteran was fitted with hearing aids in June 2002, he denied any history of tinnitus, otalgia, aural fullness, or vertigo.  Additionally, he stated that while he had a history of aural drainage, he had not experienced this problem during the past three years.  The Veteran denied any significant post-service occupational noise exposure or head trauma.  However, he acknowledged that he hunted recreationally as a left-handed shooter.  It was noted that he currently had an infection manifested by drainage in his left ear, for which he was prescribed drops.

The record thereafter shows that the Veteran was afforded a VA audiological examination in April 2006 in which he complained of ringing in his ears that sounded like birds chirping on a weekly basis.  The Veteran reported a history of acoustic trauma in the Army and denied any significant post-service occupational noise exposure.  Additionally, the Veteran acknowledged some recreational noise exposure from hunting, but indicated that he had not engaged in that activity for 10 years.  He reported a history of ear infections and added that a physician had told him several years earlier than his left tympanic membrane was perforated.  The Veteran denied any history of otalgia, otologic surgery, or use of ototoxic medications.  On otoscopic examination, the Veteran was found to have clear ear canals and intact tympanic membranes in the right ear and excessive nonoccluding cerumen deep in the canal of the left ear.  Audiometric testing revealed bilateral hearing loss.  Tympanometry revealed normal middle-ear mobility and pressure in both ears.  Based on the results of the examination and following a review of the pertinent clinical evidence in the claims folder, in particular the February 1961 separation examination, the VA examiner opined that the Veteran's complaint of "rare" ringing in his ears was consistent with normal ear function and that he did not meet the diagnostic criteria for tinnitus.

The Veteran testified at his April 2010 hearing that he worked with "106 rifles" and M-1 and M-2 carbines while stationed at Fort Knox, Kentucky, and that he continued to have frequent exposure to heavy weapons fire on the training range for the remainder of his military service.  He also testified that he experienced occasional ringing in his ears in service after he left the training range and that he first became aware of hearing problems within a year and a half or two years after his discharge.

On VA audiological examination in August 2010, the Veteran complained of recurrent tinnitus.  He reported a history of acoustic trauma in the Army.  The examiner noted noise exposure in service from artillery fire.  The Veteran stated that after service, he worked in construction for a brief period of time before he became a barber.  The Veteran reported onset of tinnitus in the left ear shortly after military service.  He related onset of tinnitus in the right ear approximately five to six years earlier.  On examination, otoscopy was unremarkable.  Tympanometry revealed normal middle ear function, bilaterally.  Pure tone testing revealed bilateral hearing loss.  The examiner determined that the Veteran's tinnitus was as likely as not a symptom associated with hearing loss.  The examiner opined that due to the Veteran's history of noise exposure and documented hearing loss at the time of discharge, the Veteran's tinnitus was caused by or the result of military noise exposure.  

Thereafter, the Veteran was scheduled for a VA examination in October 2010 with a doctor of osteopathy.  The examiner was asked to determine whether tinnitus was causally related to the service-connected left ear hearing loss, or service, to include complaints of dizziness on separation from service.  The Veteran reported ringing in the right ear starting in 1970, with ringing in the left ear about one to 1.5 years after service discharge.  He experienced ringing in the ears approximately once a week.  The Veteran denied dizziness in service and reported that currently he only felt dizzy when he used too much insulin to treat his diabetes.  Following an examination of the Veteran, the examiner diagnosed rare and infrequent tinnitus, bilateral hearing loss, acute otitis media in the left ear, and dizziness related to hypoglycemia.  Having reviewed the claims file, the examiner opined that the Veteran's infrequent tinnitus was not related to his service-connected left ear hearing loss.  The examiner explained that the infrequency of the Veteran's tinnitus was indicative of a physiologic etiology.  The examiner stated that the Veteran's tinnitus was not related to ear infections or dizziness, as the Veteran could only relate any continuity of dizziness to hypoglycemia episodes.  Thus complaints of dizziness were not related to hearing loss, but rather to treatment for diabetes.  

During service, tinnitus was not affirmatively shown to have been present and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established based on a chronic disability shown during service.

Tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

A Veteran is competent to declare that he has symptoms of tinnitus.  However, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2010).

Here the Board finds that the competent medical evidence supports the Veteran's claim.  On VA audiological examination in August 2010, the examiner determined that the Veteran's tinnitus was as likely as not associated with hearing loss.  The examiner further opined that the Veteran's tinnitus was caused by or the result of military noise exposure.  The examiner noted the Veteran's complaints of recurrent tinnitus, a history of acoustic trauma in service, and the Veteran's report of onset of tinnitus shortly after military service.  The examiner based the opinion on the fact that the Veteran had in-service noise exposure that resulted in acoustic trauma as evidenced by the separation examination report that documented left ear hearing loss at the time of discharge.  The opinion is consistent with the circumstances and conditions of the Veteran's service and the evidence of record.  While a VA examiner in August 2010 opined that the Veteran's infrequent tinnitus was not related to his service-connected left ear hearing loss, explaining that the infrequency of the Veteran's tinnitus was indicative of a physiologic etiology, the examiner, a doctor of osteopathy, did not address whether the Veteran's tinnitus was directly related to acoustic trauma in service.  By contrast, the VA audiologist in August 2010 addressed the etiology of the Veteran's tinnitus in light of his history of in-service noise exposure, and concluded that the condition was directly related to service.  Therefore, the Board finds that the VA audiologist's opinion is more persuasive and probative.  As service connection may be granted for any disease first diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes a link to service, and as the competent evidence of record favors the claim, the Board finds that service connection for tinnitus is warranted.  38 C.F.R. § 3.303(d) (2010).

The Board acknowledges that the VA examiner in April 2006 opined that the Veteran's complaint of ringing in his ears was consistent with normal ear function and that he did not meet the diagnostic criteria for tinnitus.  However, the Veteran's lay description of ringing in his ears represents competent lay evidence that he currently suffers from symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, as the VA examiner failed to acknowledge and discuss the Veteran's reports of continuity of symptomatology since service, the VA examination is deemed to be inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board is also cognizant that, while in statements and testimony the Veteran reported onset of tinnitus in service, he has also provided statements inconsistent with his assertion that tinnitus had onset in service or immediately thereafter.  However, because there is a current diagnosis of tinnitus, evidence of in-service acoustic trauma, and competent medical evidence that etiologically links the Veteran's tinnitus to service, the Board finds that the balance of positive and negative evidence is, at the very least, in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible medical evidence creates a nexus between the Veteran's current tinnitus and active service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran asserts that he suffers from right ear hearing loss caused by acoustic trauma while serving as a heavy weapons specialist and gunner during active duty. 

In June 2010 the Board remanded this case to afford the Veteran a VA examination and to obtain medical opinions with respect to direct and secondary service connection for right ear hearing loss, accompanied by a discussion of the clinical evidence on file, and a clear explanation of the reasons and bases for the opinions provided.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  While the Veteran was afforded a VA examination in August 2010, the examiner failed to address whether the Veteran's right ear hearing loss was caused or aggravated by the service-connected left ear hearing loss.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998)

As it remains unclear to the Board whether the Veteran's right ear hearing loss may be caused or aggravated by the service-connected left ear hearing loss, a remand for another VA examination and opinion is necessary to comply with the remand instructions.  Finally, in light of the current Board decision that grants service connection for tinnitus, on remand, the examiner should also address service connection for right ear hearing loss as secondary to tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the nature and etiology of his right ear hearing loss.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All appropriate tests, including an audiological evaluation should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's assertions of frequent exposure to heavy weapons fire in service, his service medical records, and his post-service VA medical records, to include the April 2006 and August 2010 VA examination reports.  The VA examiner should also expressly consider the Veteran's statement about his brother's hearing loss and his subsequent denial of a family history of hearing loss, and his denial of significant post-service occupational or recreational noise exposure.  The examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disorder and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

a) State whether it is at least as likely as not (50 percent probability or greater) that any current right ear hearing loss was caused or aggravated by in-service noise exposure.

b) State whether it is at least as likely as not (50 percent probability or greater) that any current right ear hearing loss has been caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's service-connected left ear hearing loss or tinnitus.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


